NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      CELSO B., CERENA G., Appellants,

                                         v.

         DEPARTMENT OF CHILD SAFETY, C.B., S.M., Appellees.

                              No. 1 CA-JV 21-0002
                                FILED 7-20-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD31205
                  The Honorable Julie Ann Mata, Judge

                                    AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Christopher Stavris
Co-counsel for Appellant Celso B.

Czop Law Firm PLLC, Higley
By Steven Czop
Co-counsel for Appellant Celso B.

Denise L. Carroll Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant Cerena G.
Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1            Cerena G. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to S.M., born August 2015, and C.B., born
September 2018, and finding that E.B., born September 2020, was
dependent. Celso B. (“Father”) also appeals the juvenile court’s order
terminating his parental rights to C.B. Father does not appeal the juvenile
court’s dependency finding on E.B., and S.M.’s father is not a party in this
appeal. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY
¶2             Mother began using methamphetamine when she was sixteen
years old and has continued using it for nearly a decade and a half. The
Department first became involved with her in March 2015 when it received
a report that she had used methamphetamine while pregnant with S.M. The
Department petitioned for dependency for S.M. as to Mother shortly after
S.M. was born substance-exposed. Mother completed the required services,
and the Department dismissed the petition.

¶3            A couple years later, Mother used methamphetamine while
pregnant with C.B. During the Department’s ensuing investigation, it
learned that she had an order of protection against Father because he had—
in S.M.’s presence—kicked her in the stomach while she was pregnant The
Department removed S.M. and she was adjudicated dependent as to
Mother. A few months later, C.B. was born substance-exposed, removed
from Mother and Father, and adjudicated dependent as to both. The
Department placed S.M. and C.B. with their paternal aunt and uncle and
appointed them a guardian ad litem.

¶4          The Department offered Father domestic violence counseling
and other services. The Department offered Mother a psychological


                                      2
                   CELSO B., CERENA G. v. DCS et al.
                        Decision of the Court

evaluation, substance-abuse testing, and substance-abuse treatment.
Mother engaged in substance-abuse testing and treatment inconsistently
and was deemed “resistant to treatment.” She briefly attended her sessions
and was moved from intensive outpatient care and placed in recovery
maintenance. Her evaluating psychologist diagnosed her with
amphetamine abuse in partial remission and concluded that her ability to
parent depended on her sobriety, suggesting she be sober for eight to
twelve months before she could safely care for her children. Mother and
Father completed the offered services, and the Department returned the
children to their care in April 2019.

¶5             About a month later, however, Mother relapsed. At the same
time of her relapse, Father committed domestic violence against her in front
of the children and locked her and the children out of their apartment. He
was subsequently charged with misdemeanor domestic violence. The
Department again removed the children and placed them with their
paternal aunt and uncle. The Children’s guardian ad litem then moved to
terminate Mother’s rights to S.M under the fifteen-month out-of-home
placement ground, A.R.S. § 8–533(B)(8)(c), and S.M. and C.B. under the
nine-month out-of-home placement, A.R.S. § 8–533(B)(8)(a), and substance
abuse grounds, A.R.S. § 8–533(B)(3), and moved to terminate Father’s rights
to C.B. on the nine-month out-of-home placement ground, A.R.S.
§ 8–533(B)(8)(a).

¶6             Although the children had been removed from Mother’s and
Father’s custody and Mother was once again pregnant, Mother and Father
continued to commit acts of domestic violence against each other. Despite
their violent relationship, Mother and Father disregarded numerous orders
of protection and traveled together to Washington state in August 2020. The
following month, E.B. was born substance-exposed and Mother and Father
quashed their orders of protection against one another. The Department
removed E.B. and placed him in a licensed foster home.

¶7            The juvenile court held a joint severance and dependency
hearing in November 2020. At the onset, Father pled “no contest” to the
dependency of E.B. The Department’s case manager testified that during
the dependency Mother continued to test positive for methamphetamine,
including while pregnant with E.B.; was not compliant with her drug
treatment for over 20 months; and had not participated in urine analysis
from August 2019 through August 2020. The case manager was concerned
that the children would continue to witness domestic abuse even though
Mother no longer lived with Father, because Mother still depended on
Father for assistance with rent money. She stated that because determining


                                     3
                   CELSO B., CERENA G. v. DCS et al.
                        Decision of the Court

the nature of Mother’s and Father’s relationship throughout the almost
five-year case was difficult, she was concerned that Mother and Father
would continue or rekindle their violent, intimate relationship. The case
manager further testified that S.M. and C.B. lived with an adoptive
placement and that placement was meeting their needs. During the case
manager’s testimony, the children’s guardian ad litem moved to amend the
initial termination motion to include the fifteen-month out-of-home
placement grounds for C.B. The court granted the motion.

¶8            Mother testified that her substance abuse caused the acts of
domestic violence between herself and Father, that Father often acted in
self-defense, and that she lied to a judge during an order of protection
hearing. She said that while Father and she were friends and were learning
to co-parent, they were no longer in an intimate relationship. When asked
about her previous relapses, she said that she had relapsed because friends
or the Department forced her into treatment before she was ready to be
sober. She said that she now wanted to be sober to better herself and
therefore the treatment beginning the month before the severance hearing
was different. She further testified that she was working and able to support
herself.

¶9            In a written minute entry, the court terminated Mother’s
parental rights to S.M. and C.B. on the grounds of substance abuse under
A.R.S. § 8–533(B)(3). The juvenile court found that Mother had abused
substances since she was sixteen and while she had moments of sobriety,
she often relapsed and all three children were born substance-exposed to
methamphetamines. It further found that while she loves her children, her
drug use often incited domestic violence and that she had lied to the court
to retain custody of her children. It also found that despite reasonable
efforts, ongoing dependence and severance cases, and five years of services
offed by the Department, Mother had been unable to maintain extended
sobriety.

¶10           The juvenile court next addressed the time in out-of-home
placement ground. The court made findings and conclusions as to each
factor under the nine months and fifteen months grounds but did not state
whether the guardian ad litem had met its burden under each specific
grounds. The juvenile court, however, concluded that “[b]ased on the
above, the [guardian ad litem] has met its burden of proof as to this ground
for termination against Mother and Father.”

¶11           The juvenile court then found that termination was in the
children’s best interest. It found that S.M.’s and C.B.’s current placement,


                                     4
                    CELSO B., CERENA G. v. DCS et al.
                         Decision of the Court

the paternal aunt and uncle, wanted to adopt the children and had cared
for the children most of their time in care. The court found that the children
would benefit from the termination and that maintaining the parent-child
relationship would be detrimental to the children. The court further found
E.B. dependent. Father and Mother timely appealed.1

                               DISCUSSION
I.     Termination of Father’s Parental Rights to C.B.

¶12            Father argues that the juvenile court failed to make specific
conclusions of law to support the statutory grounds for termination. Under
A.R.S. § 8–538(A) every juvenile court order terminating the parent-child
relationship “shall be in writing and shall recite the findings on which the
order is based.” Findings of fact and conclusions of law shall be sufficiently
specific to enable the appellate court to provide effective review. Ruben M.
v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 240 ¶ 25 (App. 2012). This court
considers portions of the juvenile court’s ruling in the context of the whole,
see State v. May, 210 Ariz. 452, 455 ¶ 8 n.1 (App. 2005), and reviews the
sufficiency of factual findings and legal conclusions de novo, see Francine C.
v Dep’t of Child Safety, 249 Ariz. 289, 296 ¶ 14 (App. 2020).

¶13           Here, the juvenile court terminated Father’s rights based on
C.B.’s out-of-home placement for more than nine months. A.R.S.
§ 8–533(B)(8)(a). We agree with Father’s concession that the court’s ruling
provided the ultimate facts and legal conclusions for each statutory
element. Because this court can effectively review the ultimate facts and
legal conclusions reached as to each element, the findings are sufficient. See
Francine C., 249 Ariz. at 299 ¶ 27 (stating that where the record is so clear
that the appellate court does not need the aid of a specific conclusion, the
court may waive a purported defect on the ground that the error was not
substantial in that case).

¶14            Father nonetheless argues that the juvenile court’s language
in the ruling that the “[guardian ad litem] has met its burden of proof as to
this ground for termination against Mother and Father” created confusion
whether the court terminated Father’s rights to C.B. on either the
nine-months or fifteen-months in out-of-home placement grounds or both.
The juvenile court’s factual findings, specific conclusions of law, and
general headings, however, limited termination of Father’s parental rights


1     We received an identical termination order issued May 2021 and the
parents also timely appealed from that order.


                                      5
                    CELSO B., CERENA G. v. DCS et al.
                         Decision of the Court

to C.B. to the nine-month in out-of-home placement ground and allowed
for effective appellate review. See Ruben M., 230 Ariz. at 240 ¶ 25.

II.    Termination of Mother’s Parental Rights to S.M. and C.B.

¶15            Mother argues that the court erred in terminating her rights
and finding that termination was in the children’s best interests. A juvenile
court’s termination determination is reviewed for an abuse of discretion.
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47 ¶ 8 (App. 2004). To
terminate parental rights, the juvenile court must find by clear and
convincing evidence the existence of at least one statutory ground under
A.R.S. § 8−533 and by a preponderance of the evidence that termination
would be in the child’s best interests. A.R.S. § 8–533(B); Ariz. R.P. Juv. Ct.
66(C); Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 286 ¶ 15 (App. 2016).
Because the juvenile court is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and resolve disputed
facts, Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334 ¶ 4 (App. 2004),
we will affirm a termination decision unless no reasonable evidence
supports it, Xavier R. v. Joseph R., 230 Ariz. 96, 100 ¶ 11 (App. 2012).

              1. Statutory Grounds for Termination of Mother’s Parental
                 Rights

¶16            To terminate parental rights under A.R.S. § 8–533(B)(3), a
court must find that: (1) the parent has a history of chronic abuse of
controlled substances or alcohol; (2) the parent is unable to discharge
parental responsibilities because of her chronic abuse of controlled
substances or alcohol; and (3) reasonable grounds exist to believe that the
condition will continue for a prolonged and indeterminate period. Raymond
F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377 ¶ 15 (App. 2010). Generally,
a parent's “temporary abstinence from drugs and alcohol does not
outweigh [her] significant history of abuse or [her] consistent inability to
abstain during [the] case.” Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282,
287 ¶ 17 (App. 2016) (quoting Raymond F., 224 Ariz. at 379 ¶ 29). “Children
should not be forced to wait for their parent to grow up.” Id. The court must
consider a child’s interest in a fit parent as paramount to a parent’s battle
with addiction. Id.; see also Raymond F, 224 Ariz. at 383 ¶ 29.

¶17           Here, Mother has abused methamphetamine since she was
sixteen years old. While she has had periods of sobriety, she has relapsed
several times. All her children were born substance-exposed to
methamphetamine despite having received services. She has tested positive
for methamphetamine despite knowing that her use of methamphetamine


                                       6
                    CELSO B., CERENA G. v. DCS et al.
                         Decision of the Court

would likely lead to her parental rights being severed and has not complied
with the Department’s drug testing requirements for much of the case.
While abusing substances, she has repeatedly engaged in domestic violence
with Father, often risking harm to the children. Furthermore, Mother’s
evaluating psychologist opined that Mother could properly care for her
children only if she maintained her sobriety. Mother has not been able to
remain sober for the length of time her evaluator suggested. When the
children were returned to her care during a period of sobriety, she soon
relapsed, failed to use sobriety support services for almost a year, and
resisted substance abuse treatment. Reasonable evidence supports the
juvenile court’s termination of Mother’s parental rights under the substance
abuse grounds.

¶18            Mother contends, however, that the court erred in
determining that her chronic drug abuse is likely to continue because she
had not tested positive in the months leading up to the severance hearing
and because she was engaged in substance abuse treatment. Although
Mother made efforts to achieve and maintain sobriety in the months
immediately preceding the severance hearing, her current sobriety does not
outweigh her significant history of drug abuse or her inability to remain
sober during much of the case, including when her children were returned
to her care. See Jennifer S., 240 Ariz. at 288 ¶ 25. Mother’s failure to remedy
her drug abuse throughout the Department’s five-year involvement, while
knowing the termination of her parental rights to the children was
imminent, supports the conclusion that she has not overcome her
dependence on drugs. See Raymond F., 224 Ariz. at 379 ¶ 29. Because the
court did not err in terminating Mother's parental rights under A.R.S.
§ 8–533(B)(3) we need not consider the other statutory grounds for
termination. Raymond F., 224 Ariz. at 377 ¶ 14.

              2. Best Interests
¶19            If the juvenile court finds grounds for termination, it then
must determine if termination of the parent-child relationship is in the
children’s best interests by a preponderance of the evidence. A.R.S.
§ 8–533(A). The Department can establish best interests by showing either
that the child will benefit from termination of the relationship or that the
child would be harmed by continuing the parental relationship. Oscar O.,
209 Ariz. at 334 ¶ 6. Relevant factors include whether the current placement
is meeting the child’s needs, an adoption plan is in place, and the child is
adoptable. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4 ¶ 12 (2016). The court
presumes that the interests of the parent and child have diverged once one




                                      7
                    CELSO B., CERENA G. v. DCS et al.
                         Decision of the Court

of the statutory grounds for termination has been proved. Alma S. v. Dep’t
of Child Safety, 245 Ariz. 146, 150 ¶ 12 (2018).

¶20            The juvenile court considered the totality of the circumstances
and determined that the children would benefit from the termination and
that the children would have incurred a detriment if reunited with Mother.
Both S.M. and C.B. had lived in adoptive placement for long periods of time,
have formed strong bonds with their placement, and their placement has
provided for their needs. Reasonable evidence supports the juvenile court’s
conclusion.

III.   E.B. Dependent as to Mother

¶21            The court found E.B. dependent as to Mother on the ground
of neglect. We review the superior court's dependency order for an abuse
of discretion, accepting its findings of fact unless clearly erroneous and
affirming a dependency finding unless unsupported by reasonable
evidence. Joelle M. v. Dep’t of Child Safety, 245 Ariz. 525, 527 ¶ 9 (App. 2018).
A child may be dependent because of a parent's neglect. A.R.S.
§ 8–201(15)(a)(iii). Neglect includes a parent's inability or unwillingness to
supervise a child, causing an unreasonable risk of harm to the child's health
or welfare. A.R.S. § 8–201(25)(a).

¶22           Reasonable evidence supports the court’s finding. E.B. was
substance-exposed when born. Mother has not been able to maintain her
sobriety and has neglected her child. Furthermore, Mother’s engagement in
domestic violence supports affirming the juvenile court’s findings. The
juvenile court did not err in finding E.B. dependent.

                               CONCLUSION
¶23           For the foregoing reason, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         8